1 and DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 7 is rejected under 35 U.S.C. 102(a)}(1) as being anticipated by U.S. Patent Application Publication US 2005/0172430 (hereinafter Yudovsky et al.).
	As for claim 7, Yudovsky et al. discloses in Figs. 7A and 7B, more particularly Fig. 7B, for example, a roller 701a for cleaning “a backside” (merely relative and just one of two sides) of a wafer W, wherein the backside of the wafer has a central region and a periphery region surrounding the central region, the roller 701a comprising: “an upper element” (merely relative) defined by first guide ring 721 configured to contact with “a frontside” (merely relative) of the wafer W; “a bottom element” (merely relative) defined by second guide ring 723 configured to contact with “the backside” (merely relative) of the wafer, wherein the bottom element comprises a main portion and an abrasive portion disposed on the main portion, and the abrasive portion is configured to remove particles on the periphery region of the backside of the wafer (either the first guide ring 721 or second guide ring 723 can be “the bottom element” or main portion (merely relative) and an abrasive portion 715 or 717 disposed on the main portion, and the abrasive portion 715 or 717 is configured to remove (clean) particles on the periphery region of the backside of the wafer W (by the first frictional planar surface 703 or second frictional planar surface 705; Fig. 7B; paragraph [0062])); and a hub or axis element 719 for connecting the upper element 721 and the bottom element 723 (Fig. 7B; paragraphs [0061]-[0064]).

Allowable Subject Matter
5.	Claims 1, 2, 4-6, 8, 9, 11-13 and 15-19 are allowed.
	Claims 1, 2, 4-6, 8 and 9 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, wherein the bottom element has a diameter greater than a diameter of the upper element.
	Claims 11-13 and 15-19 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 11, in particular, wherein the bottom element of the roller has a diameter greater than a diameter of the upper element.
	Claim 7 would be allowed if claim 7 is amended in a similar manner as claims 1 and 11 are being amended.
	A telephone call was made to applicant’s representative, Tung-Yun McNally, on 11 July 2022 and 13 July 2022 to do an examiner’s amendment regarding claim 7, however, applicant’s representative could not be reached.



Conclusion
6.	Applicant's arguments filed 30 June 2022 have been noted. Please see comments regarding claim 7 above under Allowable Subject Matter.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                      Primary Examiner, Art Unit 3723